         Case 1:19-cr-00696-PAE Document 127 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                         -v-                                             19-CR-696 (PAE)

 ARI TEMAN,                                                                   ORDER

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court is currently reviewing defendant Ari Teman’s post-trial motions. Dkts. 111,

118, 120. As a result of the public health crisis and resulting remote work, the Court does not

have easy access to the exhibits received at trial. The Court accordingly instructs Government

counsel to file a copy of the received trial exhibits on the docket of this case by 5 p.m. on May 1,

2020. The Court expects that Government counsel will confer in advance with defense counsel

to assure that the exhibits are correctly selected.


       SO ORDERED.
                                                              
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: April 29, 2020
       New York, New York
